EXAMINER'S COMMENT/AMENDMENT
This attachment to Corrected Notice of Allowability addresses a minor inconsistency in
the Examiner’s Amendment to claim 5 of the previously mailed Notice of Allowance, dated
2/14/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Mr. Daniel Falk on 1/27/22.
The application has been amended as follows:
In claim 5, lines 2-3, replace the phrase “salt-tolerant-enhancing monomers present within the salt-tolerant-enhancing polymeric” with “salt-tolerance-enhancing monomers present within the salt-tolerance-enhancing polymeric”.

Claims 1-14 are allowed. 
The reasons for allowance as stated in paragraph 5 of the office action dated 2/14/22 are incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the
payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue
Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762